DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-9 are pending.
Claim 3 is cancelled.

Claim Interpretation

 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “companion planting module”, “plant hardiness module”, “plant hardiness module”, “an inventory management module” and “watering module” in claim 1 and 6. Specification paragraph 0042 discloses that modes includes programs or coded instructions performed by the systems and claim 15 discloses that modules are coupled to the processor and paragraph 0028 discloses “the word "connected" and "coupled" is used throughout for clarity of the description and can include either a direct connection or an indirect connection”. Examiner interpreted as a hardware.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


EXAMINER'S AMENDMENT
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MS. Sarah W. Mathews (Reg. No. 63,278) on March 23, 2021.
The application has been amended as follows:1.           (Currently Amended) A method of operating a remote garden plot according to instructions provided by a client, the method comprising:

receiving, at the application server from the client device, a planting instruction to plant the garden plot, said planting instruction identifying at least a first plant and a second plant;
determining an optimum planting layout for the garden plot, and wherein determining the optimum planting layout for the garden plot comprises a companion planting module configured to access at least companion planting data regarding the at least first plant, and wherein the companion planting module is configured to determine an optimal planting map based on an analytical analysis of the planting instruction and companion planting data accessible to the companion planting module;
determining an optimum location for the garden plot, and wherein determining an optimum location for the garden plot comprises a plant hardiness module configured to access at least hardiness zone data relating to the at least first plant; and
receiving, at the application server from the client device, a watering instruction; and
sending a signal to the watering device to water the remote garden plot according to the watering instruction.

2.           (Original) The method of claim 1, further comprising the steps of receiving, at the application server from the client device, a camera movement instruction; and
sending a signal to the camera to move the camera according to the camera movement instruction. 

3.           (Canceled) 

4.           (Original) The method of operating the remote garden plot of claim 1, wherein the watering device comprises a controller in communication with one or more valves, and wherein the step of sending the signal to the watering device comprises sending a signal to the controller which opens the one or more valves.

5.           (Original) The method of operating the remote garden plot of claim 1, wherein the camera comprises a controller in communication with a motor, and wherein the step of sending the signal to the camera comprises sending a signal to the controller which actuates the motor.

6.           (Currently Amended) A system for remotely controlling a garden plot, the system comprising:
a processor;
a companion planting module coupled to the processor, wherein the companion planting module is configured to optimize a planting layout of the garden plot based on one or more planting instructions received from a client device;
a plant hardiness module coupled to the processor, wherein the plant hardiness module is configured to determine an optimum location for the garden lot based on at least hardiness zone data relating to the one or more planting instructions;
a watering module coupled to the processor, wherein the watering module is in communication with an electronic relay of a watering device at the garden plot, and wherein the watering module is configured to activate the electronic relay of the watering device based on one or more watering instructions received from the client device;
a camera control module coupled to the processor, wherein the camera control module is in communication with a camera controller, and wherein the camera control module is configured to send a signal to the camera controller based on one or more watering instructions received from the client device; and
a garden plot, the garden plot having one or more watering devices thereon and a camera in view of the garden plot.

7.           (Original) The system of claim 6, wherein the camera is located near the center of the garden plot.


              receiving, at an 
receiving, at the application server from the client device, a planting instruction to plant the garden plot, said instruction identifying at least a first plant and a second plant;
determining, based on the planting instruction, an optimal planting layout of the at least first plant and second plant;
determining, based on the planting instruction and hardiness zone data relating to the at least first plant, an optimum location for the garden plot;
receiving, at the application server from the client device, a camera movement instruction; and
sending a signal to the camera to move the camera according to the camera movement instruction. 

9.           (Currently Amended) The method of claim 8, wherein the method further comprises the steps of receiving, at the application server from the client device, a watering instruction; and
sending a signal to the watering device to water the remote garden plot according to the watering instruction. [[;]]

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
While Oliver et al. (USPGPUB 2015/0081058) discloses plant profile game system includes a plant sensor device positioned in proximity to a plant which measures the plant environment and in conjunction with a mobile computing device compares the plant 
The number of data storage devices includes a knowledge base, and Barrasso et al. (USPPUB 2016/0371830) discloses a system including: a camera, one or more light sources, and a controller. The controller is programmed to: receive an image of one or more plants from the camera; apply a segmentation algorithm to produce a binary image from the image, none of these references taken either alone or in combination with the prior art of record disclose a remote client to control a garden plot, including:
Claim 1, receiving, at an application server from a client device, a request to control a garden plot, the garden plot having a watering device and a camera, the watering device and camera in communication with the application server;
receiving, at the application server from the client device, a planting instruction to plant the garden plot, said planting instruction identifying at least a first plant and a second plant;
determining an optimum planting layout for the garden plot, and wherein determining the optimum planting layout for the garden plot comprises a companion planting module configured to access at least companion planting data regarding the at least first plant, and wherein the companion planting module is configured to determine an optimal 
determining an optimum location for the garden plot, and wherein determining an optimum location for the garden plot comprises a plant hardiness module configured to access at least hardiness zone data relating to the at least first plant; and
receiving, at the application server from the client device, a watering instruction; and
sending a signal to the watering device to water the remote garden plot according to the watering instruction.
Claim 6, a processor;
a companion planting module coupled to the processor, wherein the companion planting module is configured to optimize a planting layout of the garden plot based on one or more planting instructions received from a client device;
a plant hardiness module coupled to the processor, wherein the plant hardiness module is configured to determine an optimum location for the garden lot based on at least hardiness zone data relating to the one or more planting instructions;
a watering module coupled to the processor, wherein the watering module is in communication with an electronic relay of a watering device at the garden plot, and wherein the watering module is configured to activate the electronic relay of the watering device based on one or more watering instructions received from the client device;

a garden plot, the garden plot having one or more watering devices thereon and a camera in view of the garden plot.
Claim 8,               receiving, at an the application server from a client device, a request to control a remote garden plot, the remote garden plot having a camera and a watering device in communication with the application server;
receiving, at the application server from the client device, a planting instruction to plant the garden plot, said instruction identifying at least a first plant and a second plant;
determining, based on the planting instruction, an optimal planting layout of the at least first plant and second plant;
determining, based on the planting instruction and hardiness zone data relating to the at least first plant, an optimum location for the garden plot;
receiving, at the application server from the client device, a camera movement instruction; and
sending a signal to the camera to move the camera according to the camera movement instruction.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any Inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM ESI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttD://pair-direot.usDto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ZIAUL KARIM/
Primary Examiner, Art Unit 2119